Case 1:21-cv-03858-VM Document 67 Filed 09/09/21 Page 1of1
1795 WeEsT NASA BLVD.

G R A Y R O B | N S O N PosT OFFICE Box 1870 (32902-1870) | BOCA RATON

MELBOURNE, FLORIDA 32901 FORT LAUDERDALE

ATTORNEYS AT LAW TEL 321-727-8100
FAX 321-984-4122

Fort MYERS
GAINESVILLE
JACKSONVILLE

Lesley-Anne Marks KEY WEST
Lesley-Anne.Marks@gray-robinson.com LAKELAND
MELBOURNE
MIAMI

September 9, 2021 NAPLES
ORLANDO

VIA ECF TALLAHASSEE

TAMPA

The Honorable Victor Marrero

WASHINGTON, DC

United States Courthouse for the Southern District of New York HRS EAL BEACH

500 Pearl Street, Suite 1610
New York, New York 10007

Re: Rosenfield & Co., PLLC v. Trachtenberg, Rodes & Friedberg, LLP, et al.
Case No. 1:21-cv-3858 (VM)

Dear Judge Marrero:

This office has the pleasure of representing Plaintiff, Rosenfield & Company, PLLC
(“Rosenfield”), in the above-entitled case.

Rosenfield respectfully requests a 14-day extension of time, through and including September
24, 2021, to respond to the Counterclaims filed by Defendants Star Auto Sales of Bayside, Inc., Star
Auto Sales of Queens, LLC, Star Hyundai LLC, Star Nissan, metro Chrysler Plymouth Inc., Star Auto
Sales of Queens County LLC, and Star Auto Sales of Queens Village LLC (collectively referred to
hereinafter as “Star Auto Group”). Rosenfield’s deadline to respond to Star Auto Group’s Counterclaims
is currently September 10, 2021. Consistent with the spirit of your Honor’s Individual Practices, counsel
for Rosenfield and Star Auto Group have been actively working towards resolving the pleading issues
previously identified by Rosenfield concerning Star Auto Group’s Counterclaims, and Star Auto Group
has agreed to amend same. Counsel for Star Auto Group advised the undersigned today that additional
time is needed to prepare the Amended Counterclaims, and therefore, Rosenfield seeks this extension of
time in order to allow for the Amended Counterclaims to be filed. This is Rosenfield’s second request
for an extension of time to respond to Star Auto Group’s Counterclaims, and counsel for Star Auto Group
consents to this request for extension of time.

If you have any questions, please have your Judicial Assistant contact me. Thank you for your
consideration.

Respectfully submitted,

}
ae be Fates
esley-Anne Marks

cc: Counsel of Record (via ECF)

/119861/13#45310777 v1

www. gray-robinson.com
